    Case 6:19-cv-00007-RSB-BKE Document 58 Filed 08/19/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  STATESBORO DIVISION


GLENN LEWIS,

                 Plaintiff,                                         CIVIL ACTION NO.: 6:19-cv-007

        v.

WARDEN ROBERT ADAMS, JR., et al.,

                 Defendants.

                                                  ORDER

        After a careful, de novo review of the entire record, the Court concurs with the Magistrate

Judge’s Report and Recommendation, (doc. 50), to which Plaintiff filed objections, (doc. 55).1

        The Court finds Plaintiff’s objections unavailing. Plaintiff’s objections do not undermine

the Magistrate Judge’s correct analysis that Plaintiff never received a determination on the merits

of his grievance, and at the final level of appeal, his grievance was rejected on procedural

grounds. Plaintiff’s observation of a scrivener’s error in the Hinton Declaration stating Plaintiff

did not appeal to the Central Office is not dispositive because the substance of the Declaration,

as well as the attached Central Office Appeal Response, shows the grievance was denied on

appeal for “fail[ing] to follow proper grievance procedures.” (Doc. 41-1, pp. 2, 4.) Therefore,

Plaintiff did not properly exhaust his administrative remedies, and Defendants are entitled to

summary judgment. See Whatley v. Smith, 898 F.3d 1072, 1086 (11th Cir. 2018). correct

        Accordingly, the Court OVERRULES Plaintiff’s objections, ADOPTS the Magistrate

Judge’s Report and Recommendation as the opinion of the Court, and GRANTS Defendants’

1
  The Court notes that Magistrate Judge Christopher L. Ray recently recused himself from this case due to the recent
entry of an appearance by an attorney associated with Judge Ray’s prior law firm. (See doc. 57.) However, that
Order of recusal has no bearing on the Court’s assessment of the Report and Recommendation. At the time Judge
Ray issued the Report and Recommendation, no conflict existed. Moreover, the Court has conducted a de novo
review of the complete record and finds the Magistrate Judge’s analysis and conclusion entirely correct.
  Case 6:19-cv-00007-RSB-BKE Document 58 Filed 08/19/20 Page 2 of 2



Motion for Summary Judgment. (Doc. 41.) Plaintiff’s Motion for Temporary Restraining Order,

(doc. 12), and Motion to Amend the Complaint, (doc. 21), are likewise DENIED. The Court

DIRECTS the CLERK to CLOSE this case and enter the appropriate judgment of dismissal.


       SO ORDERED, this 19th day of August, 2020.




                                   R. STAN BAKER
                                   UNITED STATES DISTRICT JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                            2
